       Case 2:19-cr-00016-KS-MTP Document 100 Filed 04/15/20 Page 1 of 2

                                                                                     UNITED STATES DISTRICT COURT
                                                                                    SOUTHERN DISTRICT OF MISSISSIPPI


                                                                                             FILE D
                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI                                Apr 15 2020
                                                                                       ARTHUR JOHNSTON, CLERK
                                  EASTERN DIVISION
                                                                                   By: _________________ , Deputy Clerk


UNITED STATES OF AMERICA

v.                                                          CRIMINAL NO. 2:19cr16-KS-MTP

VICTOR SMITH and
MICHAEL SMITH

                       ORDER FOR THE RETURN OF PROPERTY
       Before this Court is the United States of America’s Motion for an Order to Return Property.

Mot. for an Order to Return Property, ECF No. 99. The Court entered a Preliminary Order of

Forfeiture on March 11, 2020 (ECF No. 89), forfeiting the following:

        (1)    HK pistol, model USP Tactical, .45 caliber, SN: 25-101653;
        (2)    Ruger revolver, model LCR, .38 caliber, SN: 54308450;
        (3)    Hi-Point pistol, model JCP, .40 caliber, SN: X7252497;
        (4)    Remington shotgun, model 870 Express, 12GA caliber, SN: A211854M;
        (5)    Savage rifle, model Mark II, .22 caliber, SN: 402590; and
        (6)    Any ammunition seized
        .
to the United States pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

       Because the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) has determined

that the following firearms were stolen:

       (1)     HK pistol, model USP Tactical, .45 caliber, SN: 25-101653; and
       (2)     Ruger revolver, model LCR, .38 caliber, SN: 54308450

it seeks an Order from this Court to return the stolen firearms to its rightful owners.

       Having reviewed the Government’s motion, this Court finds that it is well taken and should

be GRANTED.         NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED that the ATF shall return the stolen firearms to its rightful owners as soon as

practicable.
       Case 2:19-cr-00016-KS-MTP Document 100 Filed 04/15/20 Page 2 of 2




       IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.

       SO ORDERED, ADJUDGED, AND DECREED this __15th___ day of

__April__________, 2020.




                                                       ___s/Keith Starrett_________________
                                                       UNITED STATES DISTRICT JUDGE
